Citation Nr: 0009242	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-19 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran has served in the United States Army Reserve 
since September 1981.  She had active service from March 1991 
to September 1991 and from July 1996 to March 1997.  In 
addition, her service medical records suggest that she had 
periods of active duty or active duty training in 1982 and 
1983.

In April 1997, she claimed service connection for a bilateral 
foot disorder.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Baltimore, Maryland, Regional Office (RO) that denied the 
claim.


REMAND

Evidence

The veteran's service medical records include two dated in 
June 1982 that noted minimal edema in both heels and pain on 
palpation of the posterior superior aspect (not the plantar 
aspect) of each.  X-rays were negative, and the clinical 
impression indicated stress fractures of both heels.  A July 
record noted that she was then experiencing pain in both 
arches, and the examiner recorded pronation syndrome.  A 
physical therapy record dated later in July showed whirlpool 
treatment for plantar fascia strain.

On another service medical record, dated 21 July 1983, the 
veteran gave a two-week history of painful, swollen ankles 
but further reported that, in fact, she had had the problem 
all through basic training.  The record noted that she was 
seen for the same complaint on 12 July, but that record is 
not in the file.  The arches were decreased, and there was 
mild edema of both, left more than right.  In addition, there 
was tenderness of the arches to direct palpation.  The 
assessment was plantar fasciitis.  A record dated 5 August 
noted, seemingly without an examination, bilateral foot 
strain.

The veteran's service medical records include a July 1996 
Report of Medical History, Standard Form 93, prepared by her 
after she was ordered to active duty.  Therein, she gave a 
history of foot trouble which she described as a right bunion 
and a left bunionectomy.  The file does not include the 
Report of Medical Examination, Standard Form 88, of like 
date, so there is no way to determine, under the present 
state of the record, whether a foot disorder was noted by the 
examiner.

On her April 1997 claim, the veteran reported treatment of 
foot complaints in service on 9 November 1996.  However, the 
file does not include a record of that treatment.

On a March 1997 service medical record, the veteran gave a 
two-to-three-month history of bilateral heel pain, worse upon 
arising in the morning and with running or prolonged walking.  
She had a history of bunions and a bunionectomy.  There was 
tenderness to palpation at the calcaneal origin of the 
plantar fascia.  The clinical assessment was bilateral 
plantar fasciitis.

The veteran's service medical records include the report of a 
September 1997 examination, at which she reported heel pain.  
On the Report of Medical Examination, the veteran's feet 
noted to be were normal after what appeared to be, at best, a 
cursory examination.

On a May 1998 VA orthopedic examination, the veteran reported 
that she was ordered to active duty in July 1996 and, after 
arriving in Germany, began to notice bilateral heel pain.  
She saw a doctor, who put her on a limited-duty profile and 
advised her to wear larger boots.  She said she was sent to 
Bosnia, but walked very little there.  Upon her return to 
Germany, she began walking more, and the pain became 
excruciating.  She saw a doctor there who diagnosed plantar 
fasciitis.  Upon her return to the United States, she said 
she was given steroid injections and heel lifts at VA.  
However, there are no records in the file of such treatment, 
or of examinations related to it.  The veteran said that VA 
X-rays two months earlier had shown bone spurs.  Reports of 
those X-rays are not in the file, and it is not clear that 
the examiner reviewed either the X-rays or the reports 
thereof.  In either event, he said he would not order new X-
rays.  On examination, the veteran was noted to have good 
longitudinal and medial arches, but there was tenderness to 
deep palpation of the fascia, more on the right than the 
left, from about "mid_______" back to the heel area.  (It 
appears that the examination report was prepared from the 
examiner's dictation and not proof-read by the examiner.)  
The impression was plantar fasciitis and bone spurs.

A June 1998 rating decision denied service connection for 
plantar fasciitis and bone spurs, on the ground that the 
conditions existed prior to service and were not aggravated 
in service.

In her December 1998 Substantive Appeal, the veteran reported 
the following foot surgery:  in 1982 to correct a hammertoe 
condition of the right fifth toe; in 1987 to correct a 
hammertoe condition of the right fourth toe and to remove an 
ingrown nail from the right foot; in 1992 to remove a bunion 
at the left great toe and to correct the alignment of the 
left third and fourth toes.  Records of that treatment and 
related examinations may contain information relevant to this 
claim, but they have not been associated with the file.

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West , 12 Vet.App. 203, 207-209 
(1999) (en banc); Epps v. Brown, 9 Vet.App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the veteran had foot trouble of some sort in 1982, 
1983, 1987, 1992, and 1997.  Those episodes of complaints 
and/or treatment may or may not be related, but it seems 
unlikely that bunions, or hammertoes, or other architectural 
disorders, would be related to disorders manifested by pain 
in the plantar aspect of the feet.  Moreover, heel pain and 
plantar fasciitis do not appear to be well-defined 
disabilities.

"In 1922, Stiell stated, 'Painful heel appears 
to be a condition which is seldom efficiently 
treated, for the simple reason that the 
causation is not exactly diagnosed.'  Forty-
three years later, Lapidus and Guidotti in their 
article, 'Painful Heel,' stated 'The name of 
painful heel is used deliberately in preference 
to any other more precise etiologic diagnosis, 
since the cause of this definite clinical entity 
still remains unknown.'  Some 26 years later, we 
still do not know the precise, inclusive cause 
of pain beneath the anteromedial prominence of 
the calcaneal tuberosity."

(Emphasis in original.)  CAMPBELL'S OPERATIVE ORTHOPAEDICS 2787 
(8th ed. 1992).

As the RO noted in denying the claim, the veteran was 
diagnosed with plantar fasciitis in July 1983.  If she 
incurred the disorder at that time, service medical records 
suggest that she was then in some kind of military status.  
However, the Board is aware that drilling Reservists are 
occasionally treated at military medical facilities during 
inactive duty training.  That fact raises a question, 
addressed below, about the etiology of the disorder.  In any 
event, without medical evidence that plantar fasciitis is a 
chronic disorder, there is no medical evidence in this record 
that relates plantar fasciitis diagnosed in 1983 to plantar 
fasciitis diagnosed in 1997.  Thus, there is some development 
that must be accomplished before we are even able to 
determine whether this claim is well grounded.

Several questions remain to be answered.  Does the veteran 
currently have a chronic disability or were the symptoms 
manifested in 1996 and 1997, as well as those manifested in 
1982 and 1983, merely acute and transitory?  If she has a 
current, chronic disability, what is it, what is the clinical 
evidence of it, how is it manifested, what is its etiology, 
and when was it incurred?  Although the burden of 
eetablishing a well-grounded claim is generally imposed by 
law upon the claimant, it appears that there may be numerous 
military medical records which are relevant to the veteran's 
claim, and which are not readily accessible to her.  
Accordingly, under the unique facts of this case, the Board 
concludes that evidentiary development is necessary at this 
juncture.

If the veteran has a current, chronic foot disability, its 
etiology and the date of incurrence are particularly 
important because of her Reserve status.  As indicated above, 
service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service.  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the veteran was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the veteran was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  "Active duty for training" 
includes full-time duty performed by Reservists for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual 
training is an example of active duty for training, while 
weekend drills are inactive duty training.  Thus, service 
connection is granted for either an injury or disease 
incurred during annual training but only for an injury 
incurred during a weekend drill.

Consequently, if the veteran has a current, chronic foot 
disability that was incurred in 1982 or 1983, we need to know 
whether the disability resulted from an injury and, if so, 
whether the veteran was in some military status when she 
sustained the injury.  If she has a current, chronic foot 
disability that represents a disease process, we need to know 
when the disease was incurred and whether she was then on 
active duty or active duty training.  The United States Court 
of Appeals for Veterans Claims (formerly known as the Court 
of Veterans Appeals) has recognized these important 
distinctions between different types of military service in 
the context of service connection.  See generally Biggins v. 
Derwinski, 1 Vet.App. 474, 477-78 (1991); see also Paulson v. 
Brown, 7 Vet.App. 466, 469-70 (1995).

If the veteran has a current, chronic disability that was 
incurred in 1983, and resolution of the etiology and date-of-
incurrence issues does not result in service connection, then 
the issue of aggravation must be addressed.  Veterans are 
presumed to have been in sound condition when examined and 
accepted for service except as to disorders noted at the time 
of the examination or where clear and unmistakable evidence 
shows that the injury or disease preexisted service and was 
not aggravated therein.  38 U.S.C.A. § 1111; Gahman v. West, 
13 Vet.App. 148, 150-1 (1999); 38 C.F.R. § 3.304(b).  A 
preexisting disorder is deemed to have been aggravated in 
service if there is an increase in disability during service 
unless there is a finding that the increase in disability was 
due to the natural progress of the disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, a mere transient 
flare-up in service of a preexisting disorder does not, in 
the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  Jensen v. 
Brown, 19 F.3d 1413 (Fed.Cir. 1994); Hunt v. Derwinski, 1 
Vet.App. 292 (1991).



Finally, the veteran reported that she recently received 
steroid injections and heel lifts from VA.  Records of that 
treatment must be obtained.  Bell v. Derwinski, 
2 Vet.App. 611, 612 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care providers 
from whom she has received treatment for foot 
disorders since 1981.  Thereafter, the RO should 
obtain legible copies of all records that have not 
already been obtained, including relevant VA 
treatment records.

2.  The RO should obtain from the veteran or her 
Reserve unit all of her service medical records, 
including all Reports of Medical Examination, 
Standard Form 88, particularly one prepared in 
July 1996 when she was ordered to active duty, as 
well as treatment records dated 12 July 1983 and 
November 1996.

3.  Upon completion of the development in 
paragraphs 1 and 2, above, the veteran should be 
afforded a VA orthopedic examination to determine 
the current nature and extent of all foot 
disability.  It is imperative that the examiner 
reviews the entire claims folder, as well as this 
Remand decision, prior to the examination.  All 
indicated tests should be conducted.  The examiner 
should address the following matters:

a.  does the veteran have a current, chronic 
disability manifested by pain in the plantar 
aspect of the feet?

b.  If she has such a disability, does it 
represent a disease process or the residuals 
of an injury?

c.  Taking into consideration the evidence 
from 1982 and 1983 service medical records, 
when was the disability incurred?

d.  If the disability was incurred before July 
1996, was there an increase in disability, 
beyond the natural progress of the disorder, 
between that date and April 1997?

The factors upon which the medical opinion is 
based must be set forth in the report.

4.  After the foregoing actions have been taken, 
the RO should review the file to ensure completion 
of the required development.  When the required 
development has been completed, and all evidence 
obtained has been associated with the file, the RO 
should review the medical evidence.  If it shows 
that the veteran has a current, chronic foot 
disability that was incurred before July 1996, 
then the RO must determine her military status on 
the date of incurrence.  Thereafter, the RO should 
review the entire claim.  If the decision remains 
adverse to the veteran in any way, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until she is informed, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 
Vet.App. 369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


